Dewey, J.
The general rule that a party cannot make evidence for himself by his written communications addressed to the other party, as to the character of dealings between them, or the liability of the party to whom they are addressed, in the absence of any reply assenting to the same, is well settled.
A distinction has sometimes been made where the communication thus offered in evidence was a previous letter of the party offering it, to which the letter of the other party was in reply ; but even this has been allowed under the peculiar circumstances *127of the case, and where such prior letter might be properly referred to for the purpose of explaining or applying the letter of the other party, and not as evidence of any independent fact stated therein. The recent case of Trischet v. Hamilton Ins. Co. 14 Gray, 456, illustrates this, and was thus limited. In the previous ease of Dutton v. Woodman, 9 Cush. 262, the introduction of the letter of the party offering it was put wholly upon the ground that it was rendered admissible by the subsequent verbal statements of the other party as to the matter contained in it, and the reason why he did not answer it, and it was held that otherwise it must have been excluded. But omitting to answer a written communication is no evidence of the truth of the facts therein stated, nor is a party under ordinary circumstances required to reply to a letter containing false statements of facts. Commonwealth v. Eastman, 1 Cush. 189. The case of Fairlie v. Denton, 3 C. & P. 103, is to the like effect.
But it was urged on the part of the plaintiff that the later case of Roe v. Day, 7 C. & P. 705, is to the contrary effect. It is so to some extent certainly; but the case was limited to “ an immediate reply ” in the ruling of the judge admitting it, it being an answer to the letter of the other party written the day previous. And it will be found that in Richards v. Frankum, 9 C. & P. 221, it was again asserted that letters written by a party are not admissible as evidence in his own favor, except as a notice or demand.
The question is obviously one of practical importance, and rather to be decided upon principle, than by reference to the nisi prius rulings in the cases referred to.
A first letter unanswered would seem to be obviously incompetent evidence to prove the facts therein stated to be true, against the party to whom it was addressed. Why does not the like objection apply to a second letter, reaffirming facts or stating additional ones, and to which there has been no reply ? A party may introduce the letter of his adversary, and, if need be for the purpose of enabling the jury to understand fully the letter thus introduced, he may read to the jury the letter to which it was in answer; but to go further, and hold that a *128second letter of the party, or a third or fourth, as the case may be, is competent evidence, would be in violation of the rule that a party cannot make evidence for himself by his own declarations, and the further rule that the omission to answer letters written to a party by a third person does not show an acquiescence in the facts there stated, as might be authorized to be inferred in the case of silence where verbal statements were made directly to him.
In looking at the facts as presented in reference to the course of the trial here, it appears that the plaintiff was allowed to introduce a letter of the defendant written to him under date of February 21,1860, and also his own letter to the defendant to which the letter of the defendant was in answer. But he was further allowed to introduce a subsequent letter of his own to the defendant, dated March 19, 1860, a period of nearly four weeks after the date of the defendant’s letter. This was not “an immediate reply,” or necessarily connected with the previous correspondence, so as to require its admission. In the opinion of the court, this letter should have been excluded, and that portion of the same that was allowed to be offered in evidence was erroneously admitted. Exceptions sustained.